•
•


                        NO.04-14-00774-CV


                              TO THE
                  FOURTH COURT OF APPEALS
                             OF TEXAS

*
e
                         RAY BASALDUA,
•
                                                Appellant
r
                                 V.
*

      GEORGE FARINACCI, LADONNA FARINACCI, & LI LUO
                             SKELTON
•                                                Appellee




           On Appeal from the 408"' Judicial District Court
                      Of Bexar County, Texas
             The Honorable Larry Noll, Presiding Judge
              Trial Court Case Number 2014-CI-05926

                      BRIEF OF APPELLANT




                                      Ray Basaldua
                                      PROSE
                                      P.O. Box 1982
gfi                                   Lytle, Texas 78052
                                      Telephone: (210) 912-3256                  '-        .
                                                                          n          ■ f^
                                                                          133    7 ■      '      r-;

                                                                                 ' '           •■ "
                                                                                 1    .
                                                                          : -

*                                                                                         - '




•
                                                                           ■ •
                                                                  .   *   CO
                                                                                     •,-■-
P


*




r
                   NO.04-14-00774-CV


                        TO THE
            FOURTH COURT OF APPEALS
                   OF TEXAS



                   RAY BASALDUA,
                                           Appellant
                            V.


GEORGE FARINACCI, LADONNA FARINACCI, & LI LUO
                  SKELTON
                                           Appellee




     On Appeal from the 408th Judicial District Court
                Of Bexar County, Texas
       The Honorable Larry Noll, Presiding Judge
        Trial Court Case Number 2014-CI-05926

                BRIEF OF APPELLANT




                                 Ray Basaldua
                                 PROSE
                                 P.O. Box 1982
                                 Lytle, Texas 78052
                                 Telephone: (210) 912-3256
                    TABLE OF CONTENTS


TABLE OF CONTENTS                       ii

IDENTITY OF PARTIES AND COUNSEL         iii


INDEX OF AUTHORITIES                    iv


STATEMENT OF THE CASE                     1

ISSUES PRESENTED                          1


STATEMENT OF FACTS                      1,2

ARGUMENT                                2,3


PRAYER                                   4


APPENDIX




                           u
                              NO.04-11-0077V-CV



                              RAY BASALDUA,
                                                         Appellant
                                        v.



     GEORGE FARINACCI, LADONNA FARINACCI, & LI LUO
                                   SKELTON
                                                          Appellee


The following is a complete list of all parties to the trial court's order that is
the subject of this appeal, as well as the names and addresses of all trial and
appellate counsel.



PARTIES                                           COUNSEL

Appellant: ("Basaldua")                          Ray Basaldua
Ray Basaldua                                     ProSe
                                                 P.O. Box 1982
                                                 Lytle, Texas 78052
                                                 Telephone: (210) 912-3256



Appellees: ("INDIVIDUALLY")                      Amy M. Vanhoose
George Farinacci,                                Frank O. Carroll III
Ladoanna Farinacci, &                            Attorney at Law
Jim House                                        2800 Post Oak Blvd., 57th
                                                 Houston, TX 77056
                                                 Fax:713-840-9404




                                        in
                       INDEX OF AUTHORITIES



                                   CASES

McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 339 (Tex.
1993);


Coastal CementSand Inc. v. First Interstate Credit Alliance, Inc., 956
S.W.2d 562, 565 (Tex. App.-Houston [14th Dist.] 1997, pet. denied);

Khan v. Yazdchi, No. 01-02-00918-CV, 2003 WL 21513628, at*4 (Tex.
App.-Houston [1st Dist.] 2003, no pet.) (mem. Op.).


Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 625 (Tex. 1996).

Inglish v. Union State Bank, 945 S.W.2d 810, 811 (Tex. 1997).




                                  RULES

TRCP 166 (a)c




                                     IV
                               STATEMENT OF THIS CASE



               This is an appeal of the Trial Court's abuse of discretion in granting

        Appellees Motion for Summary Judgment.



                                    ISSUES PRESENTED



              THE FIRST ISSUE: The trial court abused its discretion in granting

£       the Appellee's a Motion For Summary Judgment when the Appellee's failed

^       to establish that all of the Appellant's claims were legally insufficient.




£             THE SECOND ISSUE: The trial court abused its discretion in
•a


„$      granting the Appellee's Motion For Summary Judgment when the trial court
m

    %   lacked Personal Jurisdiction.



^                                STATEMENT OF FACTS
&              On October 30th, 2014, the Trial Court heard the Appellee's Motion
m


J       For Summary Judgment. The Court granted Appellees a Judgment and

j       signed an order disposing of all the Appellant's claims. The Appellee's

~       Motion For Summary Judgment was only seeking relief on one claim,

*       Breach of Contract. The Appellants Third Amended Petition consists of
Five claims: Fraud, Tortious Interference With existing Contract, Tortious

Interference With Prosepective Relations, Breach of Contract and Aiding

and Abetting.


      Furthermore, The Appellee's Motion For Summary Judgment lacked

jurisdictional content as the Appellee's were seeking relief for "Volunteer

Board Members". "Volunteer Board Members" are not party to this case.




                                ARGUMENT


      FIRST ISSUE: The trial court abused its discretion in granting the

Appellee's a Motion For Summary Judgment when the Appellee's failed to

establish that all of the Appellant's claims were legally insufficient. (Exhibit

1) It is improper for a court to grant summary judgment on an issue (lack of

legal duty) that is not pled or argued in the summary judgment pleadings.

See Tex. R. Civ. P. 166a(c); McConnell v. Southside Indep. Sch. Dist., 858
S.W.2d 337, 339 (Tex. 1993); Coastal CementSand Inc. v. First Interstate

Credit Alliance, Inc., 956 S.W.2d 562, 565 (Tex. App.-Houston [14th Dist.]

1997, pet. denied); see also Khan v. Yazdchi, No. 01 -02-00918-CV, 2003
WL 21513628, at*4 (Tex. App.-Houston [1st Dist.] 2003, no pet.) (mem.

Op.). The Appellee's Motion For Summary Judgment was only seeking

relief on one claim, Breach of Contract. (Exhibit 2) The Appellants Third
Amended Petition consists of five claims: Fraud, Tortious Interference With


existing Contract, Tortious Interference With Prosepective Relations, Breach


of Contract and Aiding and Abetting. (Exhibit 3) A Motion For Summary


Judgment must stand or fall on the grounds expressly presented in the


motion. Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 625 (Tex. 1996).


A trial court errs in granting more relief than requested, Inglish v. Union

State Bank, 945 S.W.2d 810, 811 (Tex. 1997).




      SECOND ISSUE: Appellee's have identified the defendants in this

Motion For Summary Judgment as "Volunteer Board Members", stating

that they are immune from liability. (Exhibit 2) Appellant OBJECTS, the

Third Amended Petition clearly identifies the defendants as individuals,

George Farinacci, Ladonna Farinacci and Jim House. (Exhibit 3) The Clear


Springs Park Property owners Association was never sued or served and

brought under the Jurisdiction of the Court.




                                       3.
                                   PRAYER


        Ray Basaldua respectfully requests lhat this Court reverse the Trial


Court's ruling granting Appellees Motion For Summary Judgment Order In


part or whole and reverse the trial Courts Order, and remand the case back to


the trial court.


                                         Respectfully submitted,



                                        Ray - Pro Se
                                        P.O. Box 1982
                                        Lytle Texas 78052
                                        Tel. (210)-912-3256



                       CERTIFICATE OF SERVICE


This certifies that the undersigned served this APPELLANT'S BRIEF by
certified mail to the following counsel for Appellees on February /^, / 7
2014.


Amy M. Vanhoose
Frank O. Carroll III
Attorney at Law
2800 Post Oak Blvd. 57* Floor
Houston, TX 77056
Telephone: 713-840-9404


                                        Ray Basaldua     Pro Se
                                        P.O.Box 1982
                                        Lytle Texas 78052
                                        Tel. (2IO)-912-3256
            APPENDIX

Exhibit 1          Summary Judgment Order

Exhibit 2      Motion For Summary Judgment

Exhibit 3              Third Amended Petition
*
*
-

*
•
*
*
                                     CAUSE NO. 2014-CI-05926

    RAY A. BASALDUA
                                                                IN THE DISTRICT COURT
                                                      §
    v.
                                                      §         73RD JUDICIAL DISTRICT
                                                      §
    GEORGE FARINACCI, LADONA                          §
    FARINACCI & U LUO SKELTON                         §          BEXAR COUNTY, TEXAS

                             ORDER GRANTTNQ DEFENDANTS'
                           MOTION FOR SUMMARY JUDGMENT

           On this          day
                                                   , 20i4, the Court heard LaDona Farinacci,

    George Farinacci, and Jim House's (collectively referred to as "Defendants") Motion

         Smnmary                              ^^
                                  (the "Mot.on^^eT^idering the^tolmn, the                se,




                                                  fiV Response toT^^n^ Motion for
                                              are hereby su^t^, and^uch eviden^ 1S
   herebystricken as folWs

                                                  STAJNED
                                                  STRIC

Exhibit A toPlaintiffs


          The Court, having considered the Motion, Response, £p]y, and a/gume^ToT
  counsel, if any, is of the opinion that the Motion is good and should be, and hereby
  is, in all things GRANTED.


          This Order disposes of all Plaintiffs claims against Defendants




  0RDEK Granting defendants' Motion for Summary judgment
                                                          by the Court__




         All court costs to be borne by Plaintiff.

         Signed tbiaj> day d^&^C^               . 2014.




         -G>r




Order Granting Defendants' Motion for Summary Judgment
                                 CAUSE NO. 20M-CI-05!)26

 RAY A. BASALDUA                                 §             IN THE DISTRICT COURT
                                                 §
 v-                                              §             73*0 JUDICIAL DISTRICT

GEORGE FARINACCI, LADONA                         §
FARINACCI & LILUO SKELTON                                      BEXAR COUNTY, TEXAS

      DEFENDANTS GEORGE FARINACCI. LADONA FARINACCI. AND JIM
              HOUSE'S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

        Come now George Farinacci, LaDona Farinacci, and Jim House and file this

Motion for Traditional         Summary Judgment          and   in   support   thereof would

respectfully show the Court as follows:


                                          I.   PARTIES

        Plaintiff, Ray A. Basaldua ("Plaintiff') is a project manager/builder who was

hired by Defendant Li Luo Skelton ("Skelton") to construct an addition to the

Skelton's home in the Clear Springs Park community.

        Defendant. Li Luo Skelton ("Skelton") is the owner of property located in the

Clear Springs Park community in Bexar County, Texas. Skelton owns the residence

located at 4051 Running Springs, San Antonio, Texas 78261 ("Property"). Skelton's

Property is subject to the Protective Covenants, Restrictions, and Lot Assessments

of Clear Springs Park Property Owners Association, Inc. ("Declaration"), along with

the Clear Springe Park Property Owner's Association, Inc.'s Bylaws ("Bylaws"),

which are enforced by Clear Springs Park Property Owner's Association, Inc.

("Association").




DEFENDANTS' MOTION FOB SUMMARY JUDGMENT                                            !'.u;i: loKU
         Defendants George Farinacci, LaDona Farinacci, and Jim House (collectively

 referred to as the "Volunteer Board Members") are current members of the

 Association's Board of Directors and owners of property in the Clear Springs Park
 community.


                         H.      SUMMARY OF THE ARGUMENT

        Summary judgment should be granted in favor of the Volunteer Board

 Members on three grounds: First, the Volunteer Board Members are immune from

 liability under well-established Federal and Texas volunteer immunity statutes.

 Second, regardless of immunity, the Volunteer Board Members cannot be held liable

 under the standards set forth in the Texas Non-Profit Corporation Act. Third,

Plaintiff cannot succeed on his breach of contract claims because there is no basis in

law or in fact to suggest that a valid contract exists between the Volunteer Board
Members and Plaintiff.

       For the above reasons, the Court should grant summary judgment in favor of

the Volunteer Board Members.

                                    III.   BACKGROUND

       The Association is a non-profit homeowners' association located in San

Antonio, Bexar County, Texas. The Association is operated by its Board of Directors,

comprised of the Volunteer Board Members. The properties located within the Clear

Springs Park community are subject to the Declaration. This lawsuit stems from

Plaintiffs dissatisfaction with the administration of the Association. More

specificaUy, Plaintiff has brought a claim of breach of contract against the Volunteer




•EFENDANTS' MOTION FOR SUMSIARY JUDGMENT                                     PAGE 2 OF 9
 Board Members claiming the Volunteer Board Members prevented Plaintiff from

 performing on his contract with Defendant Skelton. Plaintiff claims these

 allegations have resulted in actual, consequential, and punitive damages not

 exceeding one-million dollars ($1,000,000.00).'

          Plaintiff cannot succeed on his claim for breach of contract against the

 Volunteer Board Members as a matter of law because there is no contract between

 the Volunteer Board Members and Plaintiff.

                      IV.    MOTION FOR SUMMARY JUDGMENT

        A.      Federal      and     State     volunteer       immunity        statutes      preempt
                Plaintiffs' claims.


        The Association is a non-profit corporation duly formed and operating under

the laws of the State of Texas for civic and public benefit and to serve the welfare of

the community. 2 The Volunteer Board Members are individual volunteer members

of the Board of Directors of the Association, who have been sued in their individual

capacities.3 The Volunteer Board Members are not compensated for their service to

the Association.4 Under the Volunteer Protection Act and the Non-Profit

Corporation Act, the Volunteer Board Members cannot be liable to Plaintiff in the

capacity in which they have been sued. As a matter of law, summary judgment

dismissing Plaintiffs causes of action against the Volunteer Board Members is

proper.




• See Plaintiffs' Original Pet., currently on file with the Court and incorporated herein by reference.
2 See Affidavits of Volunteer Board Members, attached hereto and incorporated herein as Exhibit 1
Exhibit 2, and Exhibit 3.
3 See Exhibit 1, Exhibit 2, Exhibit 3.
*Id.



DEFENDANTS' MOTION FOR SUMMARY JUDGMENT                    "                             "   pAGE 3 OF 9
         1.      The Federal         Volunteer Protection Act                (the   "Federal Act")
                preempts        Plaintiffs       claims     against       the    Volunteer       Board
                 Members.


         In an effort to encourage volunteerism in the United States of America and to

 limit the potential liability of the volunteer, the Federal Government set forth

 statutory protections for volunteers such as the Volunteer Board Members.5 The

Federal Act states, in relevant part:


        (a)   Liability protection for volunteers - Except as provided in
        subsections (b) and (d) of this section, no volunteer of a nonprofit
        organization or governmental entity shall be liable for harm6 caused by
        an act or omission of the volunteer on behalf of the organization or
        entity if:


        (1)    the volunteer was acting within the scope of the volunteer's
        responsibilities in the nonprofit organization or governmental entity at
        the time of the act or omission;...


        (3)    the harm was not caused by willful or criminal misconduct,
        gross negligence, reckless misconduct, or a conscious, flagrant
        indifference to the rights or safety of the individual harmed by the
        volunteer. . .7


        The Federal Act also states that a "nonprofit organization"8 includes the

Association, because it is a "not-for-profit organization, which is organized and



3 See Volunteer Protection Act of 1997, 42 USC § 14501, et seq.
6 See 42 USC § 14505. Definitions. For purposes of this chapter, the term "harm" includes physical,
nonphysical, economic, and non-economic losses.
7 See 42 USC § 14503.
8 42 USC § 14505. Definitions. For purposes of this chapter, the term "nonprofit organization" means
(A) any organization which is described in section 501(c)(3) of such title and exempt from tax under
section 501(a) of Title 26 and which does not practice any action which constitutes a hate crime
referred to in subsection (b)(l) of the first section of the Hate Crime Statistics Act (28 USC 534 note);
or (b) any not-for-profit organization which is organized and conducted for public benefit and
operated primarily for charitable, civic, educational, religious, welfare, or health purposes and which
does not practice any action which constitutes a hate crime referred to in subsection (b)(l) of the first
section of the Hate Crime Statistics Act (28 USC 534 note).


Defendants' Motion for Summary Judgment                                                       Page 4 of 9
 conducted for public           benefit   and operated primarily   for charitable,      civic,

 educational, religious, welfare, or health purposes." The Association levies its

 assessments and manages the properties to promote the health, safety, welfare,

 recreation, or pleasure of the residents. The Association is also operated in

 furtherance of the important public pohcy of preventing dilapidation in housing and

 unhealthful conditions described in Section 201 of the Texas Property Code.0 In all

 times relevant to Plaintiffs' claims, Defendants were acting in a volunteer capacity.

 Plaintiffs' claims against the Volunteer Board Members are based on acts or

omissions of these volunteers on behalf of the Association.10 In sum, the Association

is a non-profit corporation in whose service the Volunteer Board Members cannot be

held liable. Thus, the Volunteer Protection Act is a statutory bar to Plaintiffs'

claims against the Volunteer Board Members.

        2.       The Volunteer Board Members are not liable under the Texas
                 Non-Profit Corporation Act.

        Finally, the Texas Non-Profit Corporation Act (the "Act") protects the

Volunteer Board Members from liability. Chapter 22 of the Texas Business

Organization Code pertains to non-profit corporations, which are defined as

"corporation^] no part of the income of which is distributable to a member, director,

or officer of the corporation."» Officers of non-profit corporations are immune from

individual civil liability under Chapter 22.12 Specifically, the statute states:




9 Tex. Prop. Code § 201.002.
10 See Plaintiffs' Original Pet.
11 Tex. Bus. Org. Code § 22.001(5).
12 Id. at §22.235.



Defendants' Motion for Summary Judgment                                            Page 6 OF 9
         (a)    An officer is not liable to the corporation or any other person for an
         action taken or omission made by the officer in the person's capacity as an
         officer unless the officer's conduct was not exercised:

         (1)      in good faith;
         (2)      with ordinary care; and
         (3)      in a manner the officer reasonably believes to be in the best interest of
                  the corporation.13


         At all times relevant to this matter, no part of the Association's income was

 distributable to a member, director, or officer, and further, all Volunteer Board

 Members were officers of the Association. In all times relevant to Plaintiffs' claims,

 Defendents were acting as officers of the nonprofit corporation. There is no evidence

 to suggest that Defendants were acting in bad faith, failing to exercise ordinary

care, or acting absent reasonable belief that there actions were in the best interest

of the corporation. Therefore, Chapter 22 of the Texas Business Organization Code

applies to the issue of Volunteer Board Members' liability for Plaintiffs' claims.

Pursuant to Chapter 22, Volunteer Board Members are entitled to summary

judgment.


        B.       Plaintiff cannot succeed on his breach of contract claim
                 because the Volunteer Board Members do not have a contract
                 with Plaintiff.


        Plaintiffs claim that the Volunteer Board Members have breached the

contract by preventing Plaintiff from performing his contractual obligations.*4 The

contract which forms the basis of Plaintiffs claims is a contract between Defendant

Skelton and Plaintiff, to which the Volunteer Board Members are not a party.

        In order to succeed on a cause of action for breach of contract, a plaintiff must

13 Tex. Bus. Org. Code § 22.235.
14 See Plaintiffs' Original Petition, on file with the Court, at 1ffl 7-35.


Defendants' Motion for Summary Judgment                                          Page 6 OF 9'
prove the existence of a valid, enforceable contract, that the plaintiff performed,


tendered performance, or was excused from performing under the contract, that the


defendant breached the contract, and that the defendant's breach caused the


plaintiff injury.15 A defendant breaches a contract by failing or refusing to perform a

contractual duty.1G Whether a defendant breached a contract is a question of


law to be decided by the court.17


        Plaintiffs allege that the Volunteer Board Members have breached the

contract by preventing Plaintiff from performing his prior contractual obligations

with Defendant Skelton.


        In sum, no valid contract exists between the Volunteer Board Members and

Plaintiff. Because the Volunteer Board Members have no contract with Plaintiff, the

Volunteer Board Members cannot breach this contract by exercising their discretion

to enforce the Declaration. Therefore, Plaintiff cannot succeed on his breach of

contract claim as a matter of law and the Court should grant summary judgment in

favor of the Volunteer Board Members.

        C.      Traditional Summary Judgment Standard.

        Under Texas Rules of Civil Procedure 166(a)(c), a defendant is entitled to

summary judgment if it either establishes its own defense as a matter of law or

negates an element of the plaintiffs cause of action as a matter of law.18 Because a

plaintiff must establish each element of his/her causes of action in order to prevail,



15 Snyder v. Eanes I.S.D., 860 S.W.2d 692, 695 (Tex. App.—Austin 1993, writ denied).
16 Townwest Homeowners Ass'n v. Warner Comm., 826 S.W.2d 638, 640 (Tex. App.—Houston [14th
Dist.] 1992, no writ).
>" Bank One v. Stewart, 967 S.W.2d 419, 432 (Tex. App.—Houston [14th Dist.] 1998, pet. denied).



Defendants' Motion for Summary Judgment                                                  Page 7 of 9
a defendant who proves that even just one element of the plaintiffs claim is legally

insufficient is entitled to summary judgment.19


                                          V.    PRAYER


        Wherefore, premises considered, LaDona Farinacci, George Farinacci, and

Jim House request that this Honorable Court grant their Motion for Summary

Judgment as to the above-referenced causes of action, and for such other and

further relief, at law and in equity, to which LaDona Farinacci, George Farinacci,

and Jim House may show themselves to be justly entitled.

                                               Respectfully submitted,

                                               ROBERTS MARKEL WEINBERG BUTLER
                                               HAILEY PC




                                               Amy M^var
                                               TBA No. 24042085
                                               Frank O. Carroll III
                                               TBA No. 24082785
                                               2800 Post Oak Blvd, 57th Floor
                                               Houston, TX 77056
                                               Telephone: (713) 840-1666
                                               Fax: (713)840-9404
                                               avanhoose@rmwbhlaw.com
                                               ATTORNEYS FOR DEFENDANTS,
                                               GEORGE FARINACCI, LADONA
                                               FARINACCI AND JIM HOUSE




18 Tex. R. Civ. P. 166a(c); Griffin v. Rowden, 654 S.W.2d 435, 436 (Tex. 1983).
19 Manoogian v. Lake Forest Corp., 652 S.W.2d 816 (Tex. App.—Austin 1983, writ refd n.r.e.).


DEFENDANTS' MOTION FOR SUMMARY JUDGMENT                                                   PAGE 8 OF 9
                              CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing instrument was
served upon the parties listed below by facsimile, messenger, regular U.S. certified
mail, return receipt requested and/or electronic service on this the 8th day of
October, 2014.


       Ray A. Basaldua
       P.O. Box 1982
       Lytle, Texas 78052




Defendants' Motion for Summary Judgment                                    Page 9 of 9
                                       NO. 2014-01-05926


RAY A. BASALDUA                                   §        IN THE DISTRICT COURT
                                                  §
V.                                                §
                                                  §        407* JUDICIAL DISTRICT
GEORGE FARINACCI,                                 §
LADONA FARINACCI, &
LI LUO SKELTON                                             BEXAR COUNTY, TEXAS



                       PLAINTIFF'S THIRD AMENDED PETITION


       NOW COMES RAY A. BASALDUA, Plaintiff, files this Third Amended Petition

complaining of Defendants, Jim House, George Farinacci, LaDona Farinacci & Li Luo Skelto

and shows ihe court the following:


                              DISCOVERY CONTROL PLAN

       Plaintiff intends that discovery in this matter be conducted under Level 2 pursuant to

Texas Rules of Civil Procedure.


                                          PARTIES


       Plaintiff, Ray Basaldua is an Individual who can be found at, Mailing address: P.O. Box

1982 Lytle, Texas 78052.


       Defendant, Jim House is an Individual who resides in Bexar County, Texas, and may be

served with citation at the following address or wherever else he may be found:   8526 N New

Braunfels, San Antonio, Texas 78217.


       Defendants, George Farinacci & LaDona Farinacci are Individuals who reside in Bexar

County, Texas, and may be served with citation at the following address or whenever else they

                                                                                                 o
maybe found: 3930 Mark Alan, San Antonio, Texas 78261-2126.




                                                                                      to
        Defendant, Li Luo Skelton is an Individual who resides in Bexar County, Texas, and may


be served with citation at the following address or wherever else they may be found: 4051


Running Springs, San Antonio, Texas 78261-2126.


                                  JURISDICTION & VENUE


       This Court has jurisdiction because the amount in controversy meets or exceeds

jurisdictional limits of this court and the Defendants reside in Bexar County Texas.

                                   STATEMENT OF FACTS

        Plaintiff Ray Basaldua was the Independent Project Manager/Builder for Dr. Li Skelton

owner of the property located in the Clear Springs Park Subdivision at 4051 Running Springs,

San Antonio, Bexar County, Texas.     Plaintiff Ray Basaldua was conducting site work in

preparation for an addition to the home located on this property.


       On November 9th, 2012, the Plaintiff Ray Basaldua received a call from Dr. Li Skelton

that she had been sued for not submitting plans to the Clear Springs Park Property Owners

Association. Furthermore a Temporary Restraining Order was placed on Dr. Li Skeltons

construction project and the Plaintiff Ray Basaldua had to stop work.

       On November 14th, 2012 the Plaintiff and Dr. Li Skelton's attorney met with the

Defendant LaDona Farinacci, alleged President of the Clear Springs Property Owners

Association, and their attorneys to resolve the alleged issue in good faith. During this meeting

the Defendant LaDona Farinacci claimed she was representing the property owner next to Dr. Li,

who resides at 4111 Running Springs for an alleged easement issue and that was really why she

sued Dr. Li. Skelton. Furthermore, Defendant LaDona Farinacci stated that she was not a friend

with Dr. Li. Skelton because she was a Scientologist.
          The Defendant LaDona Farinacci interfered with the existing contract and business


relationship between Ray Basaldua and Dr. Li Skelton by intentionally filing Fraudulent


documents with the Court, Restraining the Plaintiff from building Dr. Li Skeltons home addition.


          The Defendants George Farinacci & LaDona Farinacci lack standing to bring forth the

suit filed against Dr. Li Skelton and maliciously obtained a Restraining Order.


          Near the end of 2013, Dr. Li Skelton called the Plaintiff and informed him that he has


been excused from performing the construction project, as she had agreed with the Defendant's,

George Farinacci & LaDona Farinacci, not to work with the Defendant, breaching the contract.


          As a result Plaintiff Ray Basaldua has now lost all work to be performed on Dr. Li


Skeltons home addition and future projects; has had to incur unnecessary costs, and lost his

profits from the construction project.


          Furthermore, On July 28th, 2014, LaDona Farinacci expressed under oath in a deposition

that several Attorneys were advising her, generally "Jim House" and that these Attorney's
                                                                                         i


instigated the issue's stated above.


                                          CAUSES OF ACTION

          Defendants' conduct, acts and failures individually, collectively, jointly andj severally

were the cause and proximate cause of very substantial expenses, losses, and damages to

Plaintiff. The acts, conduct and failures of Defendants, individually, collectively, jointly and

severally, constituted violations of legal duties giving rise to at least the following; causes of

action.
                                             FRAUD


       The Defendants, individually, collectively, jointly and severally, have caused to be filed

a frivolous lawsuit with an ulterior motive, which was to represent the homeowner located at

4111 Running Springs over an alleged easement issue even though they are not licensed

attorney's. The Defendant LaDona Farinacci actions are malicious/vexatious in character as she

clearly stated to the Plaintiff Ray Basaldua and Dr. Li 's Skelton's attorney, "I am not a friend of

Dr. Li Skelton's because she is a Scientologist." Defendant George Farinacci an alleged officer

of the Clear Springs Park Property Owners Association participated in implementing the cause of

action, Defendant Li Luo Skelton subsequently agreed.

       The Defendants, George Farinacci & LaDona Farinacci individually, collectively, jointly

and severally, have caused to be filed fraudulent documents with the court misrepresenting

themselves as officers of the Clear Springs Park Property Owners Association who have the

Authority to receive and approve construction plans for and from all property owners in the


Clear Springs Park Subdivision.


       The Defendants George Farinacci & LaDona Farinacci have caused to be filed a frivolous

lawsuit misrepresenting themselves as officers of the Clear Springs Park Property Owners


Association, who have the Authority to institute a legal action based on covenants of the Clear

Springs Park Subdivision.


                                                                                             I
                                                                                             i




              TORTIOUS INTERFERENCE WITH EXISTING CONTRACT
                                                                                         i



        The Defendants, George Farinacci & LaDona Farinacci individually, collectively, jointly

and severally, intentionally interfered with the existing contract between Plaintiff Ray Basaldua


and Dr. Li Skelton consisting of a Seventy Thousand Dollar ($70,000.00) agreement to construct
the exterior of the home addition at 4051 Running Springs. By filing fraudulent documents with


the Court, the Defendant's Restrained Plaintiff from building the home addition at 4051 Running


Springs and caused him damages. Butnara v. Ford Co., 84S.W.3d 198,207(Tex.2002)



           TORTIOUS INTERFERENCE WITH PROSPECTIVE RELATIONS


       The Defendants, George Farinacci & LaDona Farinacci individually, collectively, jointly


and severally, intentionally interfered with the prospective business relationship between


Plaintiff Ray Basaldua and Dr. Li Skelton, as their goal was to bring the property value of 4051


Running Springs up to Seven Hundred Thousand Dollars ($700,000.00). The Defendants,


individually, collectively, jointly and severally, severed the business relationship between

Plaintiff Ray Basaldua and Dr. Li Skelton, additionally damaging the Plaintiff for further

planned work amounting to One Hundred forty Thousand Dollars ($140,000.00). Wal-Mart

Stores v. Sturges, 52 S.W.3d 711,726 (Tex.2001)




                                 BREACH OF CONTRACT


       The Defendant's actions have prevented the Plaintiff from performing his contractual

obligations, and was excused from performing under the contract causing the Plaintiff injury.

Krayem v. USRP (PAC) ,L.P., 194 S.W.3d 91,94 (Tex.App.-Dallas 2006, pet., denied).




                                  AIDING AND ABETTING


       The Defendant's have encouraged, advised and instigated the actions stated above.

Kinz-bach Tool Co. v. Corbett-Wallace Corp., 160 S.W 2d 509, 514 (Tex. 1942)
                                            DAMAGES


        As a proximate result of the Defendant's conduct, Plaintiff has suffered damages.


Plaintiff requests the Court award the following damages as a result of Defendant's conduct:


        1.   Actual Damages;


        2.   Consequential Damages;


       3.    Punitive Damages; and


       4.    Costs of Court, and Appeals Court
                                                                                       i




       5.    Monetary Relief over $ 100,000 but not more than $ 200,000




                                         JURY DEMAND


        Plaintiff requests a trial by jury and tenders the appropriate fee.




                                 REQUEST FOR DISCLOSURE


       Defendants are hereby requested to disclose, within 50 days of service of the Original

Petition, the information or material described in Texas Rules of Civil Procedure 194.2, (a)

through (I).


                                              PRAYER



       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing,

Plaintiff have and recover against Defendants those damages stated above, costs of court, and all

other relief to which Plaintiff may show himself to be justly entitled.
                                                 Respectfully submitted,



                                                 RAY A. BASALDUA, Pro Se
                                                 P.O. BOX 1982
                                                 Lytle, Texas 78052
                                                 Tel. (210)912-3256
                                                 Plaintiff




                                  CERTIFICATE OF SERVICE

I hereby certify that the Plaintiffs Third Amended Petition has been served on the Attorneys of
record by email this I** day of October, 2014:

Amy M. Vanhoose
Frank O. Carroll III
Atorney at Law
2800 Post Oak Blvd., 57th Floor
Houston, Texas 77056

                                     Ray Basaldua